DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint regards as the invention.
	Claim 1 recites a limitation applying two sides of a polymer film roll.  This limitation renders the claim indefinite because it appears to be incomplete and it is unclear what it requires as written.  A roll of a polymer film would inherently have two sides, but it is unclear what the term “applying” is intended to positively require in the absence of further clarification.
	The specification appears to recite methods including provision of a mask onto the polymer film roll.  If such limitation is intended in the method as claimed, it should be clearly recited.
	Claims 2-11 depend from claim 1 and do not cure the deficiencies of claim 1.
	Claim 6 explicitly recites masking, but because of the deficiency of claim 1 it lacks antecedent basis and is indefinite for that reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US PGPub 2016/0023925 A1) in view of Kneifel et al (US 4,303,493) and Van Der Burg (US PGPub 2018/0353909), with support from or in view of Cotton et al (US PGPub 2002/0163101 A1), optionally in view of Jacobson (US PGPub 2005/0263452 A1).
	With respect to claim 1, Liu teaches systems and methods for e.g. electrodialysis, and teaches that structures of the device may be formed by laser engraving and laser cutting.  The system employs a laser engraver to cut end plates of a stack, but Liu also teaches laser cutting sheets to form spacer layers and partition boards [0025].  As such, cutting a polymer sheet using a laser engraver to form the spacer would at minimum have been obvious to one of ordinary skill in the art over the teachings of Liu, which teaches cutting spacers with lasers and teaches using a laser engraver broadly in the process.
	Regarding the presence of channels in the spacer, or their width of 0.005-0.015 inches, Liu is silent to such a feature.  However, Van Der Burg teaches membrane stacks with spacers and teaches that spacers may have openings for flow as low as e.g. 70 µm (0.0027 inches).  Additionally, see Kneifel, which teaches sealing frames for ion exchange membranes, including with channels [Abs, Fig. 3].  Kniefel teaches that the provision of arrays of channels connecting suitable bores and the spacer chamber is effective to provide orderly flow with good utilization and solves the problem of low flow speed and associated crust formation [Col. 4 lines 1-40], even while employing narrow passages between the bores.
	It would have been obvious to one of ordinary skill in the art, when cutting spacers as in Liu, to cut channels such as the narrow channels suggested by Van Der Burg and Kneifel, because arrays of such channels are useful to direct flow while maintaining good utilization and flow speed.  Further, in view of Kniefel, optimization of the flow size to provide a desired amount of flow while maintaining a sufficient flow speed would have been obvious to one of ordinary skill in the art.  See further MPEP 2144.04 IV.A; changes in size are generally obvious to those of ordinary skill in the art.
	Regarding the term applying both sides of a film roll, see the 112(b) discussion above; it is not clear what is actually required for such a limitation.  As above, Liu already teaches cutting films.  If the language is interpreted as requiring the film starts from a roll, and if this is not considered at least implicit in the films taught by Liu, see Cotton, which teaches forming spacers by pulling a mesh from rolls and then processing (in the case of Cotton, via injection molding) [0080, Fig. 7] but regardless, storing a film on a roll before cutting would have been obvious to one of ordinary skill in the art as a standard means of storing films.
	Additionally or alternatively, in the interest of compact prosecution and to address the potentially intended limitations regarding masking of the film roll, see Jacobson which teaches membrane devices and teaches that precision shaped elements may be formed e.g. by masking a film and then using laser ablation or the like (including forming patterns on both sides of a layer e.g. a filter layer and a support layer) in a precise pattern defined by the mask [0044].  As such, providing a mask on the material before laser cutting or engraving would further have been obvious to ensure precise control in the process taught by Liu, particularly when providing channels as suggested by Van Der Burg and Kneifel.
	With respect to claims 2 and 3, at least Kneifel teaches e.g. a frame-and-channel (mesh) structure (with suitable openings for flow), and forming such structures integrally (by cutting, as in Liu) would at least have been obvious, because as above Liu teaches forming the entire spacer or related sheets by laser cutting.
	With respect to claim 5, Van Der Burg teaches that PET may be employed for spacers and that this is useful because it is inert and electrically insulating [0060].  As such, employing PET would have been obvious in Liu’s taught system and process.
	With respect to claim 7, Van Der Burg teaches thicknesses as low as 100 µm (0.004 inches) [0060], and Kneifel teaches that it is preferable from the perspective of minimizing voltage drop to provide very thin sealing frames to keep the entire stack thickness to a minimum [Col. 2 lines 3-7].  In view of this, minimizing variation of the thickness of the spacers produced by the method taught by Liu would have been obvious to one of ordinary skill in the art, to ensure that minimally-thick (e.g. 0.004 inch) spacers may be consistently produced to thereby ensure low voltage drop in the assembled stack.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Kneifel et al and Van Der Burg (with support from or in view of Cotton et al, optionally in view of Jacobson), further in view of Millman (US 4,319,978), with evidence or support from Hirozawa et al (US PGPub 2014/0251896 A1).
	Liu and the rest teach as above but are silent to the use of a material with a stiffness of greater than 2.5 GPa.
	However, Millman teaches spacers for electrodialysis [Abs] and teaches that high modulus materials such as polyester terephthalates e.g. Mylar (which is understood to include a form of PET) are useful for reinforcing structure of the spacer which may be thin due to their rigidity [Col. 2 lines 49-59].  It would have been obvious to include a high stiffness material in the system of Liu (e.g. a PET similar to that suggested by Van Der Burg, as discussed above) because Millman teaches the utility of such materials for spacers.
	See further Hirozawa, which teaches separation membrane systems [Abs] in which PET is employed as a channel forming material with a modulus of 2.9 GPa [0344].  As such, it would be understood that PET as suggested by Millman and/or Van Der Burg (at minimum, a high modulus PET) exhibits the claimed properties for stiffness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Kneifel et al and Van Der Burg and Jacobson (with support from or in view of Cotton et al), further in view of Remcho et al (US PGPub 2020/0197593 A1) and Tselesin (WO 01/43918 A2).
	Liu and the rest teach as above but are silent to the use of a low tack paper for the mask.
	However, Remcho teachs membrane devices in which laser cutting may be employed for features [Abs] and teaches that a masking tape may be employed to form a mask [0128].  This would implicitly or obviously represent a paper, and render obvious a low tack paper.
	Additionally, see Tselesin, which teaches processes involving masking of carriers [Abs] and teaches that it is desirable to employ a low tack adhesive on the side which contacts a carrier layer to facilitate easy separation [pg. 21, 3rd paragraph].  As such, employing a low tack tape would have been obvious in the process of Liu.
Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al in view of Kneifel et al and Van Der Burg (with support from or in view of Cotton et al, optionally in view of Jacobson), further in view of Remcho et al and/or Arnold et al (US PGPub 2006/0108287 A1).
	Liu teaches as above but is silent to the operating parameters of the laser engraver e.g. power, speed, PPI, or focus.
	However, Remcho teaches membrane devices in which laser cutting may be employed to form features [Abs, 128, 0174] and teaches that parameters such as lens focus, power, PPI, and speed can be modified to control the channel geometry of the channels being cut, including width and depth and the like.  Arnold similarly teaches formation of layered materials [Abs] and teaches that laser etching may be employed with pulses at a specified dots per inch, power, and speed to provide a desired ablation [0074-0075] e.g. thickness and depth [0175-0176].
	As such, selection of appropriate optical and operational properties for the laser engraving would have been obvious to one of ordinary skill in the art because, as discussed above, in view of Van Der Burg and Kneifel it would be desirable to provide controlled channel properties in a spacer, and as in Remcho and Arnold, these engraver parameters are recognized as adjustable to control the properties being cut into the material including width and depth of channels and the like.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777